By the Court:
The Court below having directed a new trial, partly by reason of an alleged irregularity occurring at the trial and in its own presence, we cannot be expected to determine here that it was mistaken in the point of fact involved.
Another ground upon which the motion was granted was the insufficiency of the evidence to justify the verdict. An examination of the records fails to disclose to us that this action of the Court is without support in the record; and, we have often held that the determination of the Court in that respect would not be disturbed here under such circumstances.
Order affirmed.